Exhibit 10.2
 
FIRST AMENDMENT
TO
AMENDED AND RESTATED MEMBERSHIP INTEREST PURCHASE AGREEMENT


 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED MEMBERSHIP INTEREST PURCHASE
AGREEMENT (this "Agreement") is entered into as December 4, 2015 (the "Effective
Date"), by and among Timothy M. Drury, an individual residing in the State of
Missouri ("Seller"), and Christian Disposal LLC, a Missouri limited liability
company, (the "Company"); FWCD, LLC, a Missouri limited liability company
("FWCD"); Meridian Waste Solutions, Inc., a New York corporation, ("Purchaser"
or "MRDN"); Here to Serve Missouri Waste Division, LLC, a Missouri limited
liability company wholly owned by MRDN ("HSMWD"); and Here to Serve Georgia
Waste Division, LLC, a Georgia limited liability company wholly owned by MRDN
("HSGWD" and together with HSMWD, collectively the "Subsidiaries").
 
WHEREAS, Seller, the Company, FWCD, Purchaser, and the Subsidiaries are parties
to that certain Amended and Restated Membership Interest Purchase Agreement
dated October 16, 2015 (the "Purchase Agreement"), pursuant to which Seller
agreed to sell, and Purchaser agreed to purchase, the Membership Interests, as
more particularly described in the Purchase Agreement.  Capitalized but
undefined terms used in this Agreement shall have the meanings given to them in
the Purchase Agreement; and


WHEREAS, Purchaser desires to extend the Closing Date set forth in the Purchase
Agreement and further amend the Purchase Agreement as set forth herein, and
Seller is willing to extend the Closing Date set forth in the Purchase Agreement
and further amend the Purchase Agreement as set forth herein, subject to the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
1. Closing Date.  The Closing Date shall be extended to January 5, 2016 with
Closing to occur on or before the Closing Date as may be mutually agreeable to
the parties.
 
2. Purchase Agreement Amendment.  The Purchase Agreement shall be amended as
follows:
 
a. Section 1.3(a)(ii) shall be deleted in its entirety and replaced with the
following:
 
One million seven hundred fifty thousand (1,750,000) shares of Purchaser's
restricted voting common stock, par value $0.025 per share (the "Purchase Price
Shares") shall be issued to Seller within five (5) days of the date of the
Closing.  In the event that the Closing has not occurred prior to January 6,
2016, provided that such failure to consummate closing is not attributable to
Seller’s, Company’s or FWCD’s failure to execute, deliver and/or otherwise
satisfy conditions of closing where Purchaser and the Subsidiaries stand ready,
willing and able to close, the Purchase Price Shares shall be issued to Seller
by no later than January 12, 2016.  Purchaser will execute irrevocable
instructions addressed to its transfer agent concerning the issuance of the
Purchase Price Shares in accordance with the foregoing (the “Issuance
Instructions”) and the Issuance Instructions will be delivered to an escrow
agent and be held in escrow for the benefit of Seller by such escrow agent
pursuant to the terms of that certain Escrow Agreement dated December 4, 2015
(the "Escrow Agreement").  In the event that the Closing does not occur on or
before the Closing Date provided that such failure to consummate closing is not
attributable to Seller’s, Company’s or FWCD’s failure to execute, deliver and/or
otherwise satisfy conditions of closing where Purchaser and the Subsidiaries
stand ready, willing and able to close, Purchaser shall pay to Seller upon
demand by wire transfer of immediately available funds to such account or
accounts as Seller may direct an amount equal to the amount of federal and state
income tax owed by Seller as a result of the receipt of the Purchase Price
Shares (the "Tax Liability") based on the amount of the taxable income
recognized as a result of the receipt by Seller of the Purchase Price Shares
(the "Taxable Income") all as reasonably determined by Seller's tax preparer and
as reflected on Seller's federal and state income tax returns.  Notwithstanding
the foregoing, Purchaser shall not be required to pay the Tax Liability in the
event that on the date the Tax Liability is finally determined by Seller's tax
preparer:  (A) the Purchase Price Shares have been sold by Seller and Seller's
net amount received on such sale is in excess of:  (i) the Tax Liability; plus
(ii) the Taxable Income; (B) the Purchase Price Shares have not been sold by
Seller and the value of the Purchase Price Shares as determined by multiplying
the number of the Purchase Price Shares by the price of the common stock on the
principal market on which the common stock is traded (the "Principal Market") as
reported by Bloomberg's is greater than:  (i) the Tax Liability; plus (ii) the
Taxable Income; or (C) in the event some but not all of the Purchase Price
Shares have been sold by Seller, the sum of the net amount received by Seller
upon the sale of the portion of Purchase Price Shares plus the value of the
Purchase Price Shares that were retained by Seller as determined by multiplying
the number of the Purchase Price Shares by the price of the common stock on the
Principal Market as reported by Bloomberg's is greater than:  (i) the Tax
Liability; plus (ii) the Taxable Income.
 
 
 

--------------------------------------------------------------------------------

 
 
b. Section 1.3(a)(iii) shall be amended by deleting the phrase "One Million
Dollars ($1,000,000.00)" and replacing it with "One Million Two Hundred Fifty
Thousand Dollars ($1,250,000.00)"; and
 
c.  Exhibit A to the Purchase Agreement shall be deleted in its entirety and
replaced with Exhibit A attached to this Agreement.
 
3. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument.  Delivery of signatures by e-mail or
facsimile shall be valid and binding.
 

 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date and year first above written.
 


Seller:
By:
 /s/ Timothy M. Drury      
Timothy M. Drury, an individual
         

 

  Meridian Waste Solutions, Inc.          
Purchaser:
By:
/s/ Jeffrey Cosman      
Jeffrey Cosman, Chief Executive Officer
         

 

Company: Christian Disposal LLC          
 
By:
/s/ Timothy M. Drury       Timothy M. Drury, Manager          




FWCD: FWCD, LLC             By: Christian Disposal LLC, Manager          
 
 
By:   
/s/ Timothy M. Drury        
Timothy M. Drury, Manager
         

 

HSMWD: Here to Serve Missouri Waste Division, LLC            
By:
/s/ Jeffrey Cosman     Name: Jeffrey Cosman     Title: Manager          

 

HSGWD: Here to Serve Georgia Waste Division, LLC          
 
By:
/s/ Jeffrey Cosman     Name: Jeffrey Cosman     Title: Manager          

 
3

--------------------------------------------------------------------------------

 